Title: To James Madison from John P. Van Ness and Richard Bland Lee, 28 August 1815
From: Van Ness, John P.,Lee, Richard Bland
To: Madison, James


                    
                        Office of the Commissioners of the Publicbuildings Washington Augt. 28th. 1815
                        Sir,
                    
                    Herewith you will receive executed in Duplicate another contract for a loan of seventy five thousand dollars, which in pursuance of the authority you have been pleased to invest in us, we have lately negotiated with the Union Bank of Alexandria and now forward for your approbation, making the loans already effected amount to four hundred & twenty five thousand dollars.
                    We have the satisfaction to inform you, that we entertain now no doubt of the Treasury & War offices being completely repaired and fit for occupation by the it. January next.
                    
                    The repairs of the Capitol and Presidents house, are advancing as fast, considering the difficulties we had to encounter in removing the defective parts of those buildings, in procuring materials (particularly Stone) and in collecting Artizans (more especially Stonecutters) as can reasonably be expected. We have already commenced the rebuilding of the interior of the chamber of the House of Representatives, and the vaults of eight rooms are completed in the North wing in an elegant & masterly Style. In the course of a fortnight temporary roofs will be thrown over both wings, so as to preserve both the old and new work from injury.
                    Mr. Andrei has also lately sailed for the Mediterranean.
                    Mr. Latrobe at our request has recently explored the upper Potowmack for marble—and has discovered a quarry of Statuary marble, above Nowland’s ferry a few miles South of the River in Loudoun County Virginia, and of variegated marble in the same range of Country in the County of Frederick Maryland. The first quarry being buried deep in the earth he fears it will be expensive to work: the latter is very accessible both for work and for water transportation, and he is inclined to an opinion that the Columns of the house of Representatives may be made out of it. This will remain a subject for future enquiry. We continue, Sir, with sentiments of the highest consideration & respect yr obt Serts
                    
                        
                            John P. Van NessRichard Bland Lee
                        
                    
                